IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


DR. RICHARD S. GLICK, D.O.,          : No. 240 EAL 2014
INDIVIDUALLY AND ON BEHALF OF        :
ALL OTHERS SIMILARLY SITUATED,       :
                                     : Petition for Allowance of Appeal from the
                 Petitioners         : Order of the Superior Court
                                     :
                                     :
           v.                        :
                                     :
                                     :
PROGRESSIVE NORTHERN                 :
INSURANCE COMPANY AND                :
MOUNTAIN LAUREL INS., CO., D/B/A     :
PROGRESSIVE INSURANCE CO.,           :
                                     :
                 Respondents         :


DR. RICHARD S. GLICK, D.O.,          : No. 241 EAL 2014
INDIVIDUALLY AND ON BEHALF OF        :
ALL OTHERS SIMILARLY SITUATED,       :
                                     : Petition for Allowance of Appeal from the
                 Petitioners         : Order of the Superior Court
                                     :
                                     :
           v.                        :
                                     :
                                     :
PROGRESSIVE NORTHERN                 :
INSURANCE COMPANY AND                :
MOUNTAIN LAUREL INS., CO., D/B/A     :
PROGRESSIVE INSURANCE CO.,           :
                                     :
                 Respondents         :


                                   ORDER


PER CURIAM
     AND NOW, this 15th day of October, 2014, the Petition for Allowance of Appeal

is DENIED and Respondent’s Application for Leave to File Post-Submission

Communication is DISMISSED as moot.




                      [240 EAL 2014 and 241 EAL 2014] - 2